Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  The claim is stated below with comments in parenthesis and in italics explaining the indefiniteness.

1.  A method for managing seed value (we need an article here such as “a” or maybe the word was meant to be plural so as to adjust a value of a seed from one value to another; note that this sets the paradigm of the invention such that seed values are being managed, not a seed; the term “seed value” is found throughout the specification) for data scrambling in a NAND memory, the method comprising: 
(in the invention there are two data sets that are scrambled including an incoming data set to be written and a data set already having been scrambled and written in the NAND memory, which will be cached in the DRAM and serve as a neighbor to determine a cell difference voltage; it is important to be clear which one is being referred to here so more detail is required), the scrambled data being scrambled via a first scrambling; and 
     caching, in a dynamic random access memory (DRAM) by the NAND controller after the first scrambling, at least one of 
     a last written data of a previous word line in the NAND memory post the first scrambling (“after the first scrambling” was already mentioned above so it is not definite what the phrase “post the first scrambling” is here for, and only confuses the reader to believe that a writing of data took place after the first scrambling, which is not correct if the first scrambling is meant to be the first iteration of scrambling of incoming data; Examiner believes most likely that such a phrase was to reiterate that the caching of the last written data occurs after the first scrambling of incoming data to be written in a scrambled form) for each open block in the DRAM for programming the word line, or (the phrase “at least one of” in English is actually “at least one of A and B” so an “and” is required, not an “or”) 
     a previous super page of the last written data of the word line (this can not be the same word line for which the incoming data is meant to be written to so it must be “the previous word line”; also see claim 7, which seems to have gotten it right) in the DRAM for programming a super page.

2. The method of claim 1, wherein the programming the word line comprises: 
     selecting, by the NAND controller, a seed (claim 1 already introduced the term “seed value” so it is best to be consistent so as to not confuse the reader) based on the last written data of the previous word line cached in the DRAM; and 
     programming, by the NAND controller, the word line using the selected seed (claim 1 already introduced the term “seed value” so it is best to be consistent so as to not confuse the reader).

3.  The method of claim 2, wherein the selecting, by the NAND controller, the seed (seed value problem) comprises: 
     randomly initiating (it would be best to stick with “randomnly generating” so as to be consistent; “randomly generating” is used later in the claim; or say “randomly generating an initial seed value” if Applicant meant to use “initializing” instead of “initiating”), by the NAND controller, the seed (seed value problem) from a NAND page; 3Atty. Dkt. No. 2557-003123-US U.S. Application No. 17/000,776 
     performing, by the NAND controller, a second scrambling of the scrambled data (This is wrong, and antecedent basis for “the scrambled data” is weak at best; Examiner believes that it is not the scrambled data that gets rescrambled but rather the same incoming data is scrambled in another iteration using another seed value; if there were to be a layering of scrambings then we would need to record a plurality of seed values for each word line rather than just a selected one seed value) with a new word line (what new word line?; the word line from claim 1 is already a new word line relative to the previous word line so Examiner believes that “the word line” introduced in claim 1 is already “a new word line” so these two word lines are meant to be one and the same;  it is important to be consistent in the claim language so as to be definite); 
     determining, by the NAND controller, a cell threshold for each of the open blocks in the previous word line cached in the DRAM; 
     determining, by the NAND controller, a cell difference voltage between a neighboring NAND cell associated with the last written data of the previous word line post the first scrambling (again, a dangling phrase confusing the reader since it is not definite what action is being performed here “post the first scrambling”;  Examiner believes the phrase was meant to emphasize that the caching of the last written data in the DRAM is performed after the first scrambling of the incoming data, and note that the act of caching is even missing here causing much time by Examiner to figure this out) and the neighboring NAND cell associated with the scrambled data post the second scrambling (another confusing phrase but Examiner believes it was to refer to data that is generated from a second scrambling so the scrambled data itself is post the second scrambling; quite different from the other phrase “post the first scrambling” which was emphasize a time frame of the caching); 
     determining, by the NAND controller, whether the cell threshold meets the cell difference voltage (in English a measurement must meet a requirement, and not vice-versa; so the proper phrase is “whether the cell difference voltage”, which is being determined or measured in the invention via a comparison “meets the cell threshold”); 
     randomly generating, by the NAND controller, another seed (seed value problem) in response to determining that the cell threshold does not meet the cell difference voltage (English phrase problem with the measurement and the requirement erroneously swapped); and 
     selecting, by the NAND controller, a randomly initialized seed (seed value problem), and updating a spare area of the word line with the selected random seed (seed value problem) in response to determining that the cell threshold meets the cell difference voltage (English phrase problem with the measurement and the requirement erroneously swapped).

4. The method of claim 3, wherein the randomly generating the another (rather awkward phrase at best) seed (seed value problem) comprises: 
     determining, by the NAND controller, whether a number of iterations to select the seed is met; 
     randomly generating, by the NAND controller, the another seed (seed value problem) in response to determining that the number of iterations to select the seed (seed value problem) is not met, and updating the randomly initialized seed (seed value problem) with the another seed (seed value problem); and 4Atty. Dkt. No. 2557-003123-US U.S. Application No. 17/000,776 
     selecting, by the NAND controller, the seed (seed value problem) to update the spare area of the word line and initiate programming of the word line in response to (seed value problem) is met.

6. The method of claim 3, wherein the selecting, by the NAND controller, the randomly initiated seed (seed value problem) comprises (almost all of the claim elements below already appear in claim 3 so it is confusing to reiterate them; it would be best to just claim the new detail via use of “further comprising” or “The method of claim 3, wherein”): 
     randomly initiating, by the NAND controller, the seed (seed value problem) from a NAND page; 
     performing, by the NAND controller, the second scrambling of the scrambled data (scrambling already scrambled data problem; not accurate description of the invention) with the new word line (word line problem); 
     determining, by the NAND controller, a cell difference voltage between each of the neighboring NAND cells associated with the last written data of the previous word line post the first scrambling (dangling phrase problem again missing the phrase that was supposed to be modified, which is “caching”) and each of the neighboring NAND cells associated with the scrambled data post the second scrambling (trying to refer to data that is a result of the second scrambling of the incoming data); 
     selecting, by the NAND controller, the seed corresponding to a minimal cell difference voltage for the programming of the word line (compared to claim 3, this is the only detail that is new so there is an easier way to write this claim); and 
(seed value problem).

8.  The method of claim 7, further comprising: 
     receiving, by the NAND controller, an incoming host data (but this data has already been scrambled in a first scrambling in claim 1; one needs to know this to be definite) during a host write operation to form the complete super page in the host write buffer of a plurality of host write buffers; 
     comparing, by the NAND controller, the incoming host data (a scrambled version poset the first scrambling in claim 1 of the host data is compared, not the host data itself; one needs to know this to be definite) with a last written data of the previous word line of a plurality of dies in the last written previous super page; 
     selecting, by the NAND controller, at least one die from the plurality of dies for locating a super page of the plurality of super pages from the host write buffer within a stripe of the super block meeting a minimum cell differentiation voltage; and 
     writing, by the NAND controller, the host data (a scrambled version of the host data is written) in the selected die.

10. An apparatus for managing seed value (we need an article here such as “a” or maybe the word was meant to be plural; note that this sets the paradigm of the invention such that seed values are being managed, not seeds) for data scrambling in a NAND memory, the apparatus comprising:
     a NAND memory cell array;

     a NAND controller configured to cause the apparatus to:
           detect scrambled data for a word line in the NAND memory cell
array, the scrambled data being scrambled via a first scrambling (the scrambled data is not itself scrambled but rather is the result of a first scrambling; one needs to be definite in the claims); and
          cache, in the DRAM, at least one of
               a last written data of a previous word line in the NAND
memory post the first scrambling (like in claim 1; this phrase and its placement render the claim confusing and indefinite; after much time spent, Examiner’s best guess is that caching of the last written data in the DRAM happens after the first scrambling) for each open block in the DRAM for programming the word line, and [[or]] (the proper phrase is “at least one of A and B” not “at least one of A or B”)
               a previous super page of the last written data of the previous word line for programming a super page.

The remaining claims 11-18 are analogous to previous claims so their issues or problems will be understood with reference to the above claims.  Examiner has provided clear reasons above for suggesting the amendment to the claims given below.

Suggested Amendment to the claims to address the above problems:
1.  A method for managing seed values  for data scrambling in a NAND memory, the method comprising:
 a result of  a first scrambling of incoming data to program the word line; and
     caching, in a dynamic random access memory (DRAM) by the NAND controller after the first scrambling, at least one of     
      a last written data of a previous word line in the NAND memory 
 for each open block in the DRAM for programming the word
line, and [[or]]
     a previous super page of the last written data of the previous word line in the DRAM for programming a super page.

2. The method of claim 1, wherein the programming the word line comprises:
     selecting, by the NAND controller, a selected seed value based on the last written data of the word line cached in the DRAM; and
     programming, by the NAND controller, the word line using the selected seed value.

3. The method of claim 2, wherein the selecting, by the NAND controller, the selected seed value comprises: 
     randomly generating , by the NAND controller,  a seed having a second seed value from a NAND page; 3Atty. Dkt. No. 2557-003123-US U.S. Application No. 17/000,776 
     performing, by the NAND controller, a second scrambling of the incoming  data  for the word line using the second seed value  ; 

     determining, by the NAND controller, a cell difference voltage between a neighboring NAND cell associated with the last written data of the previous word line, which was cached in the DRAM post the first scrambling, and a neighboring NAND cell associated with data post the second scrambling of the incoming data; 
     determining, by the NAND controller, whether the cell difference voltage  meets the cell threshold ; 
     randomly generating, by the NAND controller, a seed having a third seed value in response to determining that the cell difference voltage  does not meet the cell threshold ; and       
     selecting, by the NAND controller, the second seed value as the selected seed value , and updating a spare area of the word line with the selected seed value  in response to determining that the cell difference voltage  meets the cell threshold .

4.  The method of claim 3, wherein the randomly generating the  third seed value comprises: 
     determining, by the NAND controller, whether a number of iterations of scrambling the incoming data to select  a seed value is met; 
     randomly generating, by the NAND controller, the third  seed value in response to determining that the number of iterations of scrambling the incoming data to select the seed value is not met, and updating the seed value to be the third seed value ; and 4Atty. Dkt. No. 2557-003123-US 
     U.S. Application No. 17/000,776selecting, by the NAND controller, the second seed value as the selected seed value, and updating the spare area of the word line with the selected seed value and initiate programming of the word line in response to determining that the number of iterations of scrambling the incoming data to select the seed value is met.

5. (Not Amended) The method of claim 4, wherein the number of iterations is dependent on a performance of the NAND controller.

6. The method of claim 3, wherein  
     the second seed value corresponds to a minimal cell difference voltage for the programming of the word line
     


     
.

7. (Not amended) The method of claim 1, wherein the programming the super page comprises: 5Atty. Dkt. No. 2557-003123-US U.S. Application No. 17/000,776 
     caching, by the NAND controller, the previous super page of the last written data of the previous word line in the DRAM; 
     creating, by the NAND controller, a plurality of super pages in a host write buffer; and   
     reordering, by the NAND controller, the plurality of super pages in the host write buffer to determine a desired cell voltage difference for a complete super page with respect to the previous super page of the last written data of the previous word line cached in the DRAM.  

8. The method of claim 7, further comprising: 
     receiving, by the NAND controller, the incoming data as [[an]] incoming host data during a host write operation to form the complete super page in the host write buffer of a plurality of host write buffers; 
     comparing, by the NAND controller, the scrambled  data with a last written data of the previous word line, wherein the previous word line is of a plurality of dies in the last written previous super page;    
     selecting, by the NAND controller, at least one die from the plurality of dies for locating a super page of the plurality of super pages from the host write buffer within a stripe of the super block meeting a minimum cell differentiation voltage; and 
 scrambled data in the selected die.  

9. The method of claim 8, further comprising: pointing to the location of the super page after programming of the super block.

10. An apparatus for managing seed values  for data scrambling in a NAND memory, the apparatus comprising:
     a NAND memory cell array;
     a Dynamic Random Access Memory (DRAM); and
     a NAND controller configured to cause the apparatus to:
           detect scrambled data for a word line in the NAND memory cell
array, the scrambled data being a result of  a first scrambling of incoming data to program the word line; and
          cache, in the DRAM post the first scrambling, at least one of
               a last written data of a previous word line in the NAND
memory  for each open block in the DRAM for programming the word line, and [[or]]
               a previous super page of the last written data of the previous word line for programming a super page.

11. (Currently Amended) The apparatus of claim 10, wherein the NAND controller is further configured to cause the apparatus to: 
     select a selected seed value for the programming of the word line based on the last written data of the previous word line cached in the DRAM; and 
 value.

12. The apparatus of claim 11, wherein the NAND controller is further configured to cause the apparatus to: 
     randomly generate  a seed having a second seed value  from a NAND page; 
     perform a second scrambling of the incoming  data  for the word line using the second seed value; 7Atty. Dkt. No. 2557-003123-US U.S. Application No. 17/000,776 
     determine a cell threshold for each of the open blocks in the previous word line cached in the DRAM; 
     determine a cell difference voltage between a neighboring NAND cell associated with the last written data of the previous word line, which was cached in the DRAM post the first scrambling, and a neighboring NAND cell associated with data post the second scrambling of the incoming data;
     determine whether the cell difference voltage  meets the cell threshold ; 
     randomly generate a seed having a third seed value in response to determining that the cell difference voltage  does not meet the cell threshold ; and       
     selecting the second value of the seed as the selected seed value , and updating a spare area of the word line with the selected seed value  in response to determining that the cell difference voltage  meets the cell threshold .

13. (Currently Amended) The apparatus of claim 12, wherein the NAND controller is further configured to cause the apparatus to: 
     determine whether a number of iterations of scrambling the incoming data to select  a seed value is met; 
     randomly generate  the seed having the third seed value in response to determining that the number of iterations to select the seed value is not met, and 
     
     select the second seed [[to]] value as the selected seed value, and update the spare area of the word line with the selected seed value and initiate programming of the word line in response to determining that the number of  iterations of scrambling the incoming data to select the seed value is met.  

14. (Original) The apparatus of claim 13, wherein the number of iterations is dependent on a performance of the NAND controller.  

15. (Currently Amended) The apparatus of claim 13, wherein the NAND controller is further configured to cause the apparatus to: 
     

 
an optimum seed value corresponding to a minimal cell difference voltage for the programming of the word line; and 
     update the spare area of the word line with the optimum seed value.

16. (Currently Amended) The apparatus of claim 10, wherein the NAND controller is further configured to cause the apparatus to: 
     cache the super page of the last written data of the previous word line in the DRAM;    
     create a plurality of super pages in a host write buffer; and 
     reorder the plurality of super pages in the host write buffer to determine a desired cell voltage difference for a complete super page with respect to the9Atty. Dkt. No. 2557-003123-US U.S. Application No. 17/000,776previous super page of the last written data of the previous word line cached in the DRAM.  

17. (Currently Amended) The apparatus of claim 16, wherein the NAND controller is further configured to cause the apparatus to: 
     receive the incoming data as [[an]] incoming host data during a host write operation to form the complete super page in a host write buffer of a plurality of host write buffers; 
     compare the  scrambled data with a last written data of the previous word line, wherein the previous word line is of a plurality of dies in the last written super page; 
     select at least one die from the plurality of dies for locating a super page of the plurality of super pages from the host write buffer within a stripe of the super block meeting a minimum cell differentiation voltage; and 
     write the  scrambled data in the selected die.  

18. (Original) The apparatus of claim 17, wherein the NAND controller is further configured to cause the apparatus to point to the location of the super page after programming of the super block.


Response to Arguments
Applicant's arguments filed November 19, 2021 have been fully considered but they are not persuasive. 

     As thoroughly explained above, the claims as amended continue to have 112 type issues, wherein the claims are indefinite and fail to accurately claim the invention.  
     Examiner sent a proposed Examiner’s Amendment on December 10, 2021 including all the issues above but Examiner did not receive a response from Applicant.  This communication is being included in the prosecution history herewith.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827